DETAILED ACTION
This action is responsive to the following communications: the Application filed August 11, 2020.
Claims 1-20 are pending. Claims 14-20 are withdrawn from consideration as being drawn to non-elected inventions without traverse. Claims 1 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. INDIA 202041013913, filed on 03/30/2020.

Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan et al. (US 5,416,743).
Regarding independent claim 1, Allan et al. disclose a device, comprising: 
memory architecture having multiple bitcell arrays (FIG. 3: bit cell, and Abstract: DRAM or SRAM); 
column multiplexer circuitry (36) coupled to the memory architecture via multiple bitlines (BIT LINES) for read access operations (46, 48, i.e., sensing), wherein the column multiplexer circuitry performs read access operations in the multiple bitcell arrays via the bitlines based on a sense amplifier enable signal (ENABLE RMAO, RMAE) and a read multiplexer signal (Yio, Yie); and 
control circuitry that provides the read multiplexer signal (Yio, Yie) to the column multiplexer circuitry (36) based on a clock signal (44) and the sense amplifier enable signal (ENABLE RMAO, RMAE) so that the column multiplexer circuitry is able to perform the read access operations (46, 48, i.e., sensing).
Regarding dependent claims 2-9 and 11, Allan et al. disclose the limitations of claims 2-9 and 10. See EXAMINER’S MARKUP below and accompanying disclosure. 


    PNG
    media_image1.png
    1010
    652
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Allan et al. (US 5,416,743) in view of Parris et al (US 6,608797).
Regarding claim 10, Allan et al. teach the limitations of claim 9.
Allan et al. do not explicitly disclose wherein the control circuitry has a first latch, a second latch, an input logic gate, and an output buffer, and wherein: the input logic gate receives the clock signal, receives the sense amplifier enable signal, and provides a buffered clock signal to the first latch, the first latch receives the buffered clock signal, receives the column address, and provides a first latched signal to the second latch, the second latch receives the first latched signal, receives the sense amplifier enable signal, and provides a second latched signal to the output buffer, and the output buffer receives the second latched signal and provides the read multiplexer signal as an output control signal to the column multiplexer circuitry.
Parris et al. teach the deficiencies in FIG. 3 and accompanying disclosure, i.e., generating column selection signal, Yi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Parris et al. to the teaching of Allan et al. such that a memory device, as taught by Allan et al., utilizes column selection signal comprising control circuitry, as taught by Parris et al., for the purpose of generating memory control signals proper to memory devices.

Regarding independent claim 12 and its dependent claim 13 are rejected for the same reason set forth above as applied to claims 1-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825